UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-150692 Sunvalley Solar, Inc. (Exact name of registrant as specified in its charter) Nevada 20-8415633 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 398 Lemon Creek Dr., Suite A, Walnut, CA 91789 (Address of principal executive offices) (909) 598-0618 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer [ ] Non-accelerated filer [ ] Accelerated filer [X] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date:800,068,420 common shares as of November 11, 2010. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 12 Item 4T: Controls and Procedures 12 PART II – OTHER INFORMATION Item 1: Legal Proceedings 13 Item 1A: Risk Factors 13 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 13 Item 3: Defaults Upon Senior Securities 13 Item 4: Removed and Reserved 13 Item 5: Other Information 13 Item 6: Exhibits 13 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-1 Consolidated Balance Sheets as of September 30, 2010 (unaudited) and December 31, 2009; F-2 Consolidated Statements of Operations for the three and nine months ended September 30, 2010 and 2009 (unaudited); F-3 Consolidated Statements of Stockholders’ Equity as of September 30, 2010 (unaudited); F-4 Consolidated Statements of Cash Flows for the nine months ended September 30, 2010 and 2009 (unaudited); F-5 Consolidated Notes to Financial Statements. These financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended September 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Balance Sheets ASSETS September 30, December 31, (Unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net Inventory Other receivables Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, NET OTHER ASSETS Other assets Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Bank overdraft - Accrued warranty Current portion of long-term debt Notes payable to related party Customer deposits Total current liabilities LONG-TERM LIABILITIES Notes payable Total long-term liabilities TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 1,000,000,000 shares authorized, 800,068,420 and485,151,406 shares issued and outstanding, respectively Additional paid-in capital ) Retained earnings (deficit) ) ) Total Stockholders' Equity ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these financial statements. F-1 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Statements of Operations (unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, REVENUES $ COST OF SALES GROSS PROFIT OPERATING EXPENSES Salary and wage expense Bad debt expense - - - Selling, general and administrative expenses Total operating expenses INCOME (LOSS) FROM OPERATIONS ) OTHER INCOME (EXPENSES) Other income Interest income (expense), net ) Total other income (expenses) ) ) INCOME (LOSS) BEFORE TAXES ) Provision for income taxes - NET INCOME (LOSS) $ ) $ ) $ ) $ ) INCOME (LOSS) PER SHARE Basic and diluted $ ) $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OFSHARES OUTSTANDING Basic and diluted The accompanying notes are an integral part of these financial statements. F-2 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Statements of Stockholders' Equity (unaudited) Common Stock Additional Accumulated Shares Amount Paid-In Capital Deficit Total Balance at December 31, 2008 $ Retirement of common stock ) ) Net loss - - - ) ) Balance at December 31, 2009 ) Repurchase of common stock (unaudited) - ) Recapiltalization(unaudited) ) - - Net loss for the nine months ended September 30, 2010 (unaudited) - - - ) ) Balance at September 30, 2010 (unaudited) $ $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. F-3 Table of Contents SUNVALLEYSOLAR, INC. Consolidated Statements of Cash Flows (unaudited) For the Nine Months Ended September 30, OPERATING ACTIVITIES: Net income (loss) $ ) $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Changes in operating assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) decrease in inventory ) (Increase) decrease in prepaid expenses and other assets ) (Increase) decrease in other receivable ) (Increase) decrease in deferred financing costs - ) Increase (decrease) in accounts payable and accrued warranty expenses ) Increase (decrease) in other assets ) - Increase (decrease) in customer deposits ) Net Cash (Used) in Operating Activities ) INVESTING ACTIVITIES: Purchase in property and equipment ) ) Net Cash (Used) in Investing Activities ) ) FINANCING ACTIVITIES: Proceeds from notes payable - Repayment of related party notes payable - ) Repayments from notes payable ) - Bank overdraft - Repurchase of common stock ) - Collection of realted party receivables - - Net Cash Provided by Financing Activities ) - - NET DECREASE IN CASH ) CASH AT BEGINNING OF PERIOD CASH AT END OF PERIOD $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: CASH PAID FOR: Interest $ $ Income taxes $ $ NON-CASH INVESTING AND FINANCING ACTIVITIES $
